--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is dated as of the 1st day of November, 2013, but is effective as
of the 1st day of September, 2013 (the “Effective Date”).

BETWEEN:

PARK PLACE ENERGY CORP., a corporation organized under the laws of the State of
Nevada, USA, with its address at 300, 400 – 5th Ave SW, Calgary, Alberta, Canada
T2P 0L6 (the "Company")

AND:

LARSEN ENERGY CONSULTING INC., a corporation organized under the laws of Texas,
with its address at 3364 Blackburn St., Dallas, Texas 75204 ("LECI").

AND:

SCOTT C. LARSEN, an individual whose address is 3364 Blackburn St., Dallas,
Texas 75204 ("Larsen").

(Larsen Energy Consulting Inc. and Larsen are jointly referred to herein as
“Consultant”; The Company, LECI and Larsen are collectively referred to as the
“Parties” and individually as a “Party”)

WHEREAS:

A.          The Company desires to retain LECI to provide the Company with
management services in regards to the Company's management and operations
including Larsen acting as the President and Chief Executive Officer of the
Company; and

B.           LECI has agreed to provide the Services to the Company on the terms
and conditions of this Agreement; and

C.           Larsen has consented to serve in the positions set forth in this
Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the mutual
covenants and promises set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each, the Parties hereto agree as follows:

ARTICLE I
APPOINTMENT AND AUTHORITY OF LECI

1.1          Appointment of LECI. The Company hereby appoints LECI to perform
the services for the benefit of the Company as hereinafter set forth (hereafter
called the “Services”)

1

--------------------------------------------------------------------------------

and the Company hereby authorizes LECI to exercise such powers as provided under
this Agreement. LECI accepts such appointment on the terms and conditions herein
set forth. LECI shall be permitted to identify itself as a representative of
Company for the purpose of performing the Services.

1.2          Performance of Services. The Services hereunder have been and shall
continue to be provided on the basis of the following terms and conditions:

  (a)

the Services shall include those services customarily provided by a President
and Chief Executive Officer of public companies, including such other management
advisory services as may be reasonably requested by the Company’s board of
Directors from time to time.

        (b)

Larsen, as the individual appointed to the positions of President and Chief
Executive Officer, shall report directly to the Board of Directors of the
Company and all such actions of Larsen in such roles such be considered as
fulfilling the Services hereunder;

        (c)

LECI shall faithfully, honestly and diligently serve the Company and cooperate
with the Company and utilize reasonable professional skill and care commensurate
with LECI’s experience and training to ensure that the Services rendered
hereunder are to the satisfaction of the Company, acting reasonably, and LECI
shall provide any other services not specifically mentioned herein, but which
LECI believes necessary or appropriate to ensure that the best interests of the
Company are maintained; and

        (d)

LECI, or Larsen as LECI’s appointed nominee, shall report the results of LECI's
duties hereunder to the Company’s Board of Directors from time to time or to
other parties at the direction of the Board of Directors and/or the Company from
time to time.

1.4          Key Representative. It shall be a material term of this Agreement
that Larsen shall serve as LECI's representative in performing the Services
hereunder. LECI shall not be entitled to delegate any services hereunder to a
representative other than Larsen without the express prior approval of the
Company at its discretion.

1.5          Independent Contractor. In performing the Services, Consultant
shall be an independent contractor and not an employee or agent of the Company,
except that Consultant shall be the agent of the Company solely in circumstances
where Consultant must be the agent to carry out its obligations as set forth in
this Agreement. Nothing in this Agreement shall be deemed to require Consultant
to provide services exclusively to the Company. Consultant hereby acknowledges
that the Company is not required and shall not be required to make any
remittances and payments required of employers by statute on Consultant's behalf
and Consultant or any of its agents shall not be entitled to the employee
benefits provided by the Company to its employees.

1.6          Appointment as Named Officer. Notwithstanding anything to the
contrary herein, the Parties agree that, although LECI shall commence providing
the Services hereunder as at the Effective Date, Larsen shall be appointed as
President and Chief Executive Officer at a date determined mutually by the Board
of Directors and LECI. Accordingly, until such time as Larsen is appointed
President and Chief Executive Officer, the Parties agree that all Services to be
provided under this Agreement by LECI shall be provided under the supervision
and authority of Company’s current Chief Executive Officer and Board of
Directors.

2

--------------------------------------------------------------------------------

ARTICLE II
LECI'S AGREEMENTS

2.         1 Expense Statements. LECI may incur reasonable bona fide expenses in
the name of the Company provided that such expenses are reasonable and relate
primarily to the carrying out of the Services and are in accordance with the
Company’s policies which may be in effect from time to time. LECI will forward
all invoices for expenses incurred on behalf of and in the name of the Company
no later than 30 days after being incurred and the Company agrees to pay said
invoices directly on a timely basis. Such reasonable expense shall include: cell
phone, office supplies, Skype, reasonable travel expenses and the like.
“Reasonable” travel expenses includes, for illustrative purposes, business class
air travel (consistent with Company’s policy for executive officers),
accommodation and incidental costs within a hotel suitable for business affairs,
all meals and travel expenses while travelling on behalf of the Company.

2.2          Regulatory Compliance. Consultant agrees to use all reasonable
efforts to ensure the Company complies with applicable securities legislation
and regulatory policies in relation to providing the Services, including but not
limited to United States securities laws and the policies of the United States
Securities and Exchange Commission. Nothing in the forgoing shall be construed
to as to make Consultant responsible or liable for ensuring regulatory
compliance of the Company, its shareholders and or other third parties.

2.3          Prohibition Against Insider Trading. Consultant hereby acknowledges
that they are aware, and further agrees that Consultant will reasonably advise
those of its directors, officers, employees and agents who may have access to
Confidential Information, that United States securities laws prohibit any person
who has material, non-public information about a company from purchasing or
selling securities of such a company or from communicating such information to
any other person under circumstances in which it is reasonably foreseeable that
such person is likely to purchase or sell such securities. Nothing in the
forgoing shall be construed to as to make Consultant responsible or liable for
any insider trading by any third parties unless it is done with the express
knowledge and express consent of Consultant acting recklessly in disregard to
United States laws and regulations pertaining to insider trading.

ARTICLE III
COMPANY'S AGREEMENTS

3.1          Basic Compensation. In consideration of the Services, LECI shall
receive compensation for the Services as follows:

  (a)

For the period beginning on the Effective Date until completion of the month
during which the Phase I Capital Raise (as defined below) is completed,
US$13,000 per month, payable on the last business day of every month;

        (b)

For the period following the month during which the Phase I Capital Raise is
completed, $18,000 per month payable on the last business day of every month;

In this Agreement “Phase I Capital Raise” shall mean a cash financing by the
Company of $10,000,000 in the aggregate that is completed not later than one
year following the Effective Date.

3

--------------------------------------------------------------------------------


3.2

Signing Bonus.

   

The Company shall issue to Larsen 400,000 stock options issuable under the
Company’s 2013 Incentive Equity Plan with each option exercisable for a period
of three (3) years from the date of issuance to purchase one common share of the
Company at a price equal to the current market price on the date of grant (in
USD).

    3.3

Performance Based Compensation.


  (a)

The Company undertakes to adopt a long term incentive compensation plan (the
“LTIP”) which will include provisions for the issuance of Restricted Stock Units
and Restricted Stock (hereinafter collectively called “RSUs”) no later than the
Completion of the Phase I Capital Raise or at some other earlier date provided
at the discretion of the Board of Directors of the Company. Provided the Phase I
Capital Raise is completed within one year of the Effective Date, the Company
shall issue to Larsen an award of 300,000 fully vested RSUs dated as of the date
of the execution of final documents for the Phase I Capital Raise. The RSU
shares issued to Larsen under this provision shall be subject to a minimum 2
year hold period during which Larsen shall not sell assign or short sell against
any such RSU shares.

        (b)

Subject to the adoption of the LTIP, the Company shall issue to Larsen 100,000
fully vested RSUs upon each anniversary of this Agreement dated as of the date
of the execution of final documents for the Phase I Capital Raise, so long as
this Agreement remains in effect.

        (c)

If during the term of this Agreement the Company completes any additional cash
financing of $10,000,000 or more in the aggregate in addition to the Phase I
Capital Raise (a “Subsequent Capital Raise”), the Company shall issue to LECI
250,000 fully vested RSUs upon completion of the first Subsequent Capital Raise
and 200,000 upon completion of a second Subsequent Capital Raise.

        (d)

LECI or Larsen shall be entitled to receive such additional compensation awards
at the discretion of the Board or, as applicable, the compensation committee,
which awards shall be awarded from time to time for achieving milestones to be
agreed upon.

        (e)

With respect to any RSU awards, Larsen shall have the right and option to
require that the Company withhold up to one third of the RSU shares awarded to
Larsen and, as to the RSU shares withheld, to pay to Larsen the cash equivalent
to the Market Price of the shares on the date of vesting so as to provide
sufficient funds to Larsen for the payment of taxes relating to the RSU award.


3.3

Benefits and Expenses.


  (a)

In the month following completion of the documentation for Phase I Capital
Raise, the Company shall provide (or shall provide an allowance for) basic
health insurance coverage for Larsen which coverage shall remain effective
during the Term of this Agreement or any successor agreement to this Agreement.
The cost

4

--------------------------------------------------------------------------------


 

of such basic health insurance coverage shall not exceed $1,200 per month
(inflation adjusted annually at the anniversary date of this Agreement) and any
such cost in excess of this amount, as may be adjusted from time to time for
inflation, shall be borne by Consultant.

        (b)

During the Term of this Agreement, Larsen shall be eligible to participate in
any employee benefit plan for employees resident in the United States which the
Company may maintain from time to time.

        (c)

Consultant shall be solely responsible and liable for the payment of and
compliance with all taxes and levies relating to the Compensation paid to LECI
for the Services performed under this Agreement, including but not limited to,
corporate income tax, personal income tax, withholding tax, social insurances
and labour surcharges, value added tax, sales tax and indirect taxes.


3.4

Office. Subject to approval of the Board of Directors, the Company will re-
locate its principal office to Dallas, Texas. The timing of the relocation shall
be mutually agreed upon by the Parties.

    3.5

Indemnification. Given the extensive nature of the activities of the Company
prior to the election of Larsen as CEO and President, without limiting any other
indemnification that may exist under the Company's governing documents or under
applicable law, the Company shall indemnify, protect and hold LECI and Larsen
harmless from and against any and all liability, claims causes of action, costs
and expenses of any kind or nature whatsoever arising out of or in any way
related to any actions that were taken, or should have been taken, by or on
behalf of the Company prior to the election of Larsen as CEO and President,
including without limitation actions that were taken, or should have been taken,
with respect to securities, regulatory and tax matters.

ARTICLE IV
DURATION, TERMINATION AND DEFAULT

4.1          Effective Date. This Agreement shall become effective as of
September 1, 2013 (the "Effective Date"), and shall continue for a period of 24
months thereafter (the "Term") or until earlier terminated pursuant to the terms
of this Agreement. The Term shall automatically renew on a month to month basis
thereafter unless earlier terminated pursuant to the terms of this Agreement.

4.2          Termination by Company. Without prejudicing any other rights that
the Company may have hereunder or at law or in equity, the Company may terminate
this Agreement immediately upon delivery of written notice to LECI if:

  (a)

LECI itself commits a serious breach of US Securities Laws which it does not
rectify within 15 days upon being notified of such breach;

        (b)

LECI breaches any other material term of this Agreement and such breach is not
cured to the reasonable satisfaction of the Company within thirty (30) days
after written notice describing the breach in reasonable detail is delivered to
LECI;

5

--------------------------------------------------------------------------------


  (c)

LECI has violated the confidentiality of any material information as provided
for in this Agreement;

        (d)

LECI is unable or unwilling to perform the Services under this Agreement,

        (e)

LECI commits fraud, gross negligence or willful misconduct in the discharge of
the Services; or

        (f)

Larsen fails to consent to his appointment as President and Chief Executive
Officer in a reasonable manner consistent with the terms of this agreement for
his appointment.

Notwithstanding the foregoing, the Company may terminate this Agreement without
cause by providing not less than thirty (30) days written notice to LECI.

4.3          Termination by LECI. Without prejudicing any other rights that LECI
may have hereunder or at law or in equity, the Company may terminate this
Agreement immediately upon delivery of written notice to LECI if the Company
breaches Section 3 of this Agreement and such breach continues uncured for a
period of thirty (30) days following delivery to Company of written notice of
said breach. Notwithstanding the foregoing, LECI may terminate this Agreement
without cause by providing not less than thirty (30) days written notice to the
Company.

4.4          Duties Upon Termination. Upon termination of this Agreement for any
reason, LECI shall, promptly deliver:

  (a)

a final accounting, reflecting the balance of expenses incurred on behalf of the
Company as of the date of termination; and

        (b)

all documents pertaining to the Company or this Agreement, including but not
limited to, all books of account, correspondence and contracts, provided that
LECI shall be entitled thereafter to inspect, examine and copy all of the
documents which it delivers in accordance with this provision at all reasonable
times upon three (3) days' notice to the Company. LECI shall be entitled to
retain copies of all books and records which may be required to enable LECI or
Larsen to comply with any federal, state or local law or regulation.


4.5

Compensation of LECI on Termination.


  (a)

Upon termination of this Agreement by the Company for cause, LECI shall be
entitled to receive as its full and sole compensation in discharge of
obligations of the Company to LECI under this Agreement all sums due and payable
under this Agreement to the date of termination and LECI shall have no right to
receive any further payments; provided, however, that the Company shall have the
right to offset against any payment owing to LECI under this Agreement any
damages, liabilities, costs or expenses suffered by the Company by reason of the
fraud, gross negligence or willful act of LECI, to the extent such right has not
been waived by the Company.

        (b)

Upon termination of this Agreement by the Company without cause before the
completion of the Phase I Capital Raise, LECI shall be entitled to a severance

6

--------------------------------------------------------------------------------


payment equivalent to one (1) month of the cash compensation fee specified in
section 3.1(a). Any unvested options, shares or RSUs at the time of termination
shall be cancelled and returned to treasury provided that Consultant shall have
six (6) months from the date of termination to exercise any vested options. In
addition to any hold periods or restrictions on the sale of RSU shares as
required by applicable securities laws and regulations, the hold restriction on
the sale of RSU shares issued to Larsen shall continue to apply with respect to
50% of the RSUs issued per grant; as to the other 50% of the RSUs issued per
grant, the hold period shall be the lesser of one (1) year or the remaining
period on the original two (2) year hold period.

    (c)

Upon termination of this Agreement by the Company without cause after the
completion of the Phase I Capital Raise but prior to completion of the initial
twenty-four (24) month Term, LECI shall be entitled to a severance payment
equivalent to four (4) months of the cash compensation fee specified in section
3.1(b). Any options, shares or RSUs unvested at the time of termination shall be
cancelled and returned to treasury provided that Larsen shall have six (6)
months from the date of termination to exercise any vested options. In addition
to any hold periods or restrictions on the sale of RSU shares as required by
applicable securities laws and regulations, the hold restriction on the sale of
RSU shares issued to Larsen shall continue to apply with respect to 50% of the
RSUs issued per grant; as to the other 50% of the RSUs issued per grant, the
hold period shall be the lesser of one (1) year or the remaining period on the
original two (2) year hold period.

    (d)

Upon termination of this Agreement by LECI without cause prior to completion of
the initial twenty four (24) month Term, LECI shall not be entitled to any
severance payment. Any options, shares or RSUs unvested at the time of
termination shall be cancelled and returned to treasury provided that Larsen
shall have ninety (90) days from the date of termination to exercise any vested
options. In addition to any hold periods or restrictions on the sale of RSU
shares as required by applicable securities laws and regulations, the hold
restriction on the sale of RSU shares issued to Larsen shall continue to apply
with respect to 50% of the RSUs issued per grant; as to the other 50% of the
RSUs issued per grant, the hold period shall be the lesser of one (1) year or
the remaining period on the original two (2) year hold period.

ARTICLE V
CONFIDENTIALITY AND NON-COMPETITION

5.1          Maintenance of Confidential Information. Consultant acknowledges
that in the course of its appointment hereunder Consultant will, either directly
or indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to the Company or its respective affiliates,
associates or customers (the "Confidential Information"). For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all knowledge, developments, methods, techniques, processes, designs,
documentation, data, specifications, technical reports, employee and contractor
information, certain financial information, plans and any other thing or
information. Consultant acknowledges that the Confidential Information includes
proprietary rights, trade secrets, information which may be cause harm if
publicly disclosed and information which disclosure is subject to securities
laws. Accordingly, Consultant covenants and agrees that during the Term and for
a period of twelve

7

--------------------------------------------------------------------------------

(12) months following the termination, will keep in confidence the Confidential
Information and shall not, unless disclosure is reasonably necessary in the
carrying out the duties and responsibilities within in the best interests of the
Company contemplated herein or otherwise required by securities law, disclose,
use or otherwise disseminate the Confidential Information, directly or
indirectly, to any third party without prior written consent of the Company in
each instance.

5.2          Exceptions. The general prohibition contained in Section 5.1
against the unauthorized disclosure, use or dissemination of the Confidential
Information shall not apply in respect of any Confidential Information that:

  (a)

is available to the public generally in the form disclosed;

        (b)

becomes part of the public domain through no fault of LECI;

        (c)

was in the lawful possession of Consultant prior to commencing as a consultant
for the Company; or

        (d)

is compelled by applicable law to be disclosed, provided that LECI gives the
Company prompt written notice of such requirement prior to such disclosure and
provides assistance in obtaining an order protecting the Confidential
Information from public disclosure.

5.3          Conflict of Interest. Consultant shall not undertake any work for
third parties which would materially interfere with Consultant’s obligations
under this Agreement during the Term of this Agreement, provided, however:

  (a)

this shall not preclude LECI or Larsen from maintaining independent directorship
in a third party company, where such company is not in conflict of interest with
the Company, provided that LECI or Larsen shall disclose such directorship to
the Company. It shall be a conflict of interest for LECI or Larsen to assume a
directorship or a management role in any other project located in Bulgaria or in
any coal bed methane plays in Europe; and

        (b)

it is hereby acknowledged that Larsen is and continues to serve as Managing
Director of Casterly Energy Limited, formerly known as Moroccoil Ventures
Limited and that it shall not be a conflict of interest for him to continue in
such role, provided, Larsen undertakes to keep the Company informed of the
activities of Casterly Energy to avoid any conflicts of interest. Currently,
Casterly Energy is dormant and has no activities. Larsen will ensure that his
involvement in Casterly Energy will not materially impair his ability to fulfill
his obligations to Park Place during the term of this Agreement.

5.4          Non-Competition. During the term of this Agreement, neither LECI
nor Larsen shall accept any executive officer or key management position with
anyother companies, provided, LECI shall be permitted to accept consulting
engagements so long as such engagements do not conflict with the Company or its
activities or with the performance of LECI or Larsen under this Agreement. LECI
shall not provide any services of a similar nature or occupy any senior
executive position for any third parties who are or may be in competition with
the Company within a period of three (3) months after any termination of this
Agreement (or subsequent agreements or extensions between Consultant and
Company).

8

--------------------------------------------------------------------------------

ARTICLE VI
DEVOTION TO CONTRACT

6.1          Devotion to Contract. Immediately following completion of the Phase
I Capital Raise, Larsen shall devote sufficient time, attention, and ability to
the business of the Company, and to any associated and subsidiary company, as is
reasonably necessary for the proper performance of the Services pursuant to this
Agreement. During the term of this Agreement, Consultant shall:

  (a)

at all times perform the Services faithfully, diligently, to the best of its
abilities and in the best interests of the Company;

        (b)

devote such of its time, labour and attention to the business of the Company as
is necessary for the proper performance of the Services hereunder; and

        (c)

refrain from acting in any manner contrary to the best interests of the Company
or contrary to the duties of LECI as contemplated herein.

6.2          Other Activities. LECI shall be precluded from acting in a function
similar to that contemplated under this Agreement for any other person, firm or
company unless expressly consented to by the Company.

ARTICLE VII
MISCELLANEOUS

7.1          Notices. All notices required or allowed to be given under this
Agreement shall be made either personally by delivery to or by facsimile
transmission to the address provided on the first page of this Agreement, or to
such other address as may be designated from time to time by such party in
writing.

7.2          Change of Address. Any party may, from time to time, change its
address for service hereunder by written notice to the other party in the manner
aforesaid.

7.3          Entire Agreement. As of from the date hereof, any and all previous
agreements, written or oral between the parties hereto or on their behalf
relating to the appointment of LECI by the Company are null and void. The
parties hereto agree that they have expressed herein their entire understanding
and agreement concerning the subject matter of this Agreement and it is
expressly agreed that no implied covenant, condition, term or reservation or
prior representation or warranty shall be read into this Agreement relating to
or concerning the subject matter hereof or any matter or operation provided for
herein.

7.4          Further Assurances. Each party hereto will promptly and duly
execute and deliver to the other party such further documents and assurances and
take such further action as such other party may from time to time reasonably
request in order to more effectively carry out the intent and purpose of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereby.

7.5          Waiver. No provision hereof shall be deemed waived and no breach
excused, unless such waiver or consent excusing the breach is made in writing
and signed by the party to be charged with such waiver or consent. A waiver by a
party of any provision of this Agreement shall not be construed as a waiver of a
further breach of the same provision.

9

--------------------------------------------------------------------------------

7.6          Amendments in Writing. No amendment, modification or rescission of
this Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

7.7          Assignment. Except as herein expressly provided, the respective
rights and obligations of LECI and the Company under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon
LECI and the Company and their permitted successors or assigns. Nothing herein
expressed or implied is intended to confer on any person other than the parties
hereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement.

7.8          Severability. In the event that any provision contained in this
Agreement shall be declared invalid, illegal or unenforceable by a court or
other lawful authority of competent jurisdiction, such provision shall be deemed
not to affect or impair the validity or enforceability of any other provision of
this Agreement, which shall continue to have full force and effect.

7.9          Headings. The headings in this Agreement are inserted for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

7.10         Enurement. This Agreement is intended to bind and enure to the
benefit of the Company, its successors and assigns, and LECI and the personal
legal representatives of LECI.

7.11         Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.

7.12         Currency. Unless otherwise provided, all dollar amounts referred to
in this Agreement are in lawful money of the United States of America.

7.13         Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

7.14         Proper Law. This Agreement will be governed by and construed in
accordance with the law of the State of Nevada. The Parties hereby agree to
submit to the jurisdiction of the Courts in the State of Nevada.

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

PARK PLACE ENERGY CORP.

Per: /s/ Taisiia Popova                         
Name: Taisiia Popova
Position: Chief Financial Officer

LARSEN ENERGY CONSULTING, INC.

Per: /s/ Scott C. Larsen                          
Name: Scott C. Larsen
Position: President

/s/ Scott C. Larsen                                  
SCOTT C. LARSEN

11

--------------------------------------------------------------------------------